UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X                   03/10/2020
                                                               :
 SUSAN J. GALLI,                                               :
                                                               :
                                              Plaintiff,       :    20 Civ. 01640 (LGS)
                                                               :
                            -against-                          :          ORDER
                                                               :
 PRICEWATERHOUSECOOPERS LLP, et al.,                           :
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 9, 2020, Defendants filed a letter motion seeking to file a motion

to dismiss Counts II through VIII and Counts XV through XIX of the Complaint (Dkt. No. 8). In

the letter, Defendants asserted an intention to file a motion to compel arbitration. It is hereby

        ORDERED that Plaintiff shall file a letter response to Defendants’ letter by March 16,

2020. Such letter shall also inform the Court of Plaintiff’s position on a stay of discovery

pending resolution of Defendants’ motion to compel arbitration. It is further

        ORDERED that Defendant shall file the motion to compel arbitration, which shall be

subject to the following schedule: (1) Defendant shall file the motion to compel arbitration by

March 24, 2020; (2) Plaintiff shall file her memorandum of law in opposition to Defendants’

motion by April 7, 2020; and (3) Defendants shall file the reply in support of the motion by

April 14, 2020. The parties shall comply with the Court’s Individual Rules in filing their

motions and supporting papers.

Dated: March 10, 2020
       New York, New York
